COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Clements


E. C. MANAGEMENT SERVICES, INC. AND
 GREAT AMERICAN INSURANCE COMPANY
 OF NEW YORK
                                                                MEMORANDUM OPINION *
v.     Record No. 2313-10-2                                         PER CURIAM
                                                                   MARCH 15, 2011
ROBINETTE ANDERSON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Christopher M. Kite; Lucas & Kite, PLC, on brief), for appellants.

                 (Seth R. Carroll; Geoffrey R. McDonald & Associates, P.C., on
                 brief), for appellee.


       E. C. Management Services, Inc. and its insurer contend the Workers’ Compensation

Commission erred in finding that Robinette Anderson adequately marketed her residual work

capacity and in awarding her continuing wage benefits.

       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Anderson v. E. C. Management Servs., Inc., VWC File No. VA 010-0242-5127

(Oct. 1, 2010). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.